Citation Nr: 1617421	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of $ 7647.00 in disability compensation benefits, to include whether the overpayment of VA compensation benefits was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Committee on Waivers and Compromises (COWC) at the RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A divorce decree confirms that the Veteran and MAS were divorced on May [redacted], 2008.  

2.  On May 23, 2008, the RO received the Veteran's written notification of his May [redacted], 2008 divorce from MAS, along with a copy of the divorce decree and a specific request that MAS be removed from his award of VA compensation.  

3.  At the time of the Veteran's divorce from MAS, the Veteran was receiving VA compensation benefits via direct deposit into his bank account for service-connected disabilities of status post left knee replacement, major depression associated with status post left knee replacement, chronic low back pain, and residuals of a right index finger laceration; he was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and he was being treated for bladder cancer. 

4.  In a subsequent statement, received at the RO on May 9, 2012, the Veteran advised the RO that he had only recently become aware that no action had been taken on his request to have MAS removed from his VA compensation award despite having provided VA with notice in May 2008 of his May 2008 divorce.

5.  Upon receipt of the Veteran's May 2012 correspondence, the RO removed MAS from the Veteran's award, effective from May 31, 2008, the last day of the month in which he was divorced; this action created an overpayment in the amount of $7,647.00 because the Veteran was paid compensation benefits to which he was not entitled from June 2008 through May 2012.  

6.  The RO committed administrative error by continuing to pay the Veteran an additional amount of compensation for his spouse after May 31, 2008 when it was explicitly notified at the time of the divorce that the Veteran and MAS had divorced.  

7.  The Veteran was partially at fault by continuing to accept payment of the dependent benefit, but it is as likely as not that he was unaware of the amount of money being direct deposited into his bank account each month given his physical and mental disabilities.  

8.  In balancing the faults, the fault on the RO's part in failing to act on information explicitly and constructively of record for nearly four years outweighs the fault on the Veteran's part in continuing to accept the additional dependent benefit.    


CONCLUSIONS OF LAW

1.  The debt in the amount of $7,647.00 for overpayment of VA service-connected compensation dependent benefits was properly created.  38 U.S.C.A. §§ 1115, 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.274, 3.275, 3.276, 3.277, 3.500 (2015).

2.  Recovery of the overpayment of dependent benefits, in the amount of $7,647.00 would be against equity and good conscience.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran married MAS in November 2003, and the Veteran was subsequently paid benefits which included an additional award for MAS, a dependent spouse.  

The Veteran and MAS divorced on May [redacted], 2008.  The divorce decree was filed with the clerk of the Court on May 15, 2008.  On May 23, 2008, the RO received notice of the Veteran's divorce from MAS, and a request from the Veteran to remove MAS from his award.  

No action was taken on the Veteran's May 2008 request until after the Veteran once again notified the RO of his May 2008 divorce in a May 2012 statement.  According to the May 2012 statement, the Veteran had only recently become aware that VA failed to remove MAS from his VA compensation award.  

The RO subsequently removed MAS from the Veteran's VA compensation award, effective from May 31, 2008, the last day of the month in which he was divorced; and, this action created an overpayment of benefits in the amount of $7,647.00 because the Veteran was paid benefits for his spouse to which he was not entitled from June 1, 2008 through August 2012.   

The Veteran disputes the validity of the debt and seeks a waiver of the overpayment created.  The Veteran maintains that VA's failure to act following his timely notification of his divorce from MAS was VA's administrative error, and as such, it should exonerate him from liability, particularly where, as here, he was reportedly unaware of the overpayment until 2012, and immediately notified the RO, again, that he and MAS were divorced in May 2008.  In essence, the Veteran asserts that it was VA's own administrative delay in addressing new information that created a debt in this case, not his failure to disclose material facts.  

Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).  

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Here, the Board must find that the debt was valid, but that the overpayment created should be waived.  The reasons for this determination follow.

Validity of the Debt

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

An effective date of the award of any benefit or any increase therein by reason of marriage shall be effective from the latest of the following dates: (1) Date of claim, meaning the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

If a Veteran and his dependent spouse divorce, the Veteran's VA compensation award is reduced by the amount that was being paid on behalf of the dependent spouse.  The effective date of discontinuance of the spouse's compensation award, for divorce or annulment on or after October 1, 1982, is the last day of the month in which the divorce or annulment occurred.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  For erroneous awards, based solely on administrative error or error in judgment shall be the effective date of discontinuance shall be the date of the last payment.  38 C.F.R. § 3.500(b)(2).

In this case, the Veteran promptly notified the RO of his divorce from MAS, and it was VA's administrative error in not acting on that information until the Veteran notified the RO again in July 2012.  However, the error in this case was not solely administrative because the Veteran continued to accept the monthly payments with knowledge that they had not been reduced to reflect the removal of MAS from the award.  

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact."  See BLACK'S LAW DICTIONARY 950 (9th ed. 2009).  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VA Gen. Coun. Prec. 2-90 (Mar. 20, 1990)).  VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  Id..

A valid debt is created if a Veteran had knowledge that his compensation benefits would change with changes in his status, and he continued to accept the amount of compensation benefits direct deposited into his bank account between June 1, 2008 and August 2012  See Dent, 27 Vet. App. at 384.  If the Veteran continued to accept the payments even though he had knowledge that his change in marital status affected his monthly compensation payment, by accepting the full monthly compensation payments, the Veteran failed to act in accordance with the rules governing payments.  Accordingly, his failure to act in accordance with the rules governing compensation payments constitutes an omission by the payee, and consequently his payment was reduced effective June 1, 2008, the first day of the month following the Veteran's divorce.  Id.  

The Veteran maintains that he was unaware that VA had not reduced his award following his May 2008 correspondence alerting VA of his divorce from MAS.  Even if the Veteran had no actual knowledge of VA's failure to timely reduce his compensation award, the fact that there was no change in his monthly payments between June 2008 and July 2012 is constructive knowledge of VA's administrative error.  The Veteran continued to receive the same monthly direct deposit payment into his bank account at the full rate despite his knowledge that he was not entitled to the full amount.  Thus, he is, at a minimum, partially at fault.  Therefore, the debt was valid and an overpayment was created.  Dent, 27 Vet. App. at 384.  

Overpayment

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a); see also 38 C.F.R. § 1.962.  A request for waiver of an indebtedness under this section shall only be considered within 180 days following the date of a notice of indebtedness.  See 38 C.F.R. § 1.963(b).  

The standard "Equity and Good Conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor--where actions of the debtor contribute to creation of the debt; (2) Balancing of faults--weighing fault of debtor against Department of Veterans Affairs fault; (3) Undue hardship--whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose--whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment--failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment--reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  

In applying this single standard for all areas of indebtedness, the following elements will be considered, any indication of which, if found, will preclude the granting of waiver:  (1) Fraud or misrepresentation of a material fact; (2) Bad faith--this term generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  

In this case, there is no indication of fraud on the Veteran's part.  See 38 C.F.R. § 1.963(a).  The Veteran has also not indicated that collection of the debt would cause undue hardship.  38 C.F.R. § 1.965(a)(3).  Recovery of the debt would also not defeat the purpose of providing an additional benefit for a dependent spouse because the spouse was no longer considered dependent once divorced.  See 38 C.F.R. § 1.965(a)(3).  The Veteran has also not indicated that he changed position to his detriment by relying on the additional amount for a dependent spouse.  38 C.F.R. § 1.965(a)(6).  

Instead, the central factors concern the fault of the debtor, the balancing of the faults, and unjust enrichment.  Again here, the Veteran is partially at fault as he continued to accept the additional amount of dependent benefits after he and his wife divorced.  There is also an element of unjust enrichment because the Veteran had constructive knowledge that he was receiving the additional amount for MAS, and he knew that he was not entitled to that amount.  There is no indication of bad faith on his part, however.  See 38 C.F.R. § 1.965(b)(2).  

The Veteran reported his May 2008 divorce from MAS to VA nearly immediately.  The RO received written notice of his May [redacted], 2008 divorce 10 days later, on May 23, 2008; however, the RO failed to act on this notice.  This failure to act resulted in the RO continuing to pay the Veteran his same monthly compensation benefit which included additional compensation for a dependent spouse.  

The Veteran's acceptance of this same amount of monthly payments represents constructive knowledge that he was receiving additional compensation to which he was not entitled.  Although the Veteran had constructive knowledge of the RO's failure to reduce his compensation award, the Board finds credible the Veteran's assertion that he did not have actual knowledge until July 2012.  

If the Veteran was not checking his monthly bank statements, he would not have had actual knowledge of the exact amount of the monthly payments that were being deposited into his bank account at the time of his divorce.  Further, the Veteran's service connected disabilities have been found to preclude all forms of substantially gainful employment, and the record shows that the Veteran was being treated for bladder cancer during the time period in question.  For example, a May 2008 VA outpatient progress note shows that the Veteran had recurrent bladder cancer with recent total cystectomy, artificial bladder, prostatectomy and appendectomy.  He was being treated for chronic major depression, chronic recurrent urinary tract infections and urinary incontinence post surgery.  He was also receiving treatment for service-connected disabilities involving his back, hip and knee.  This shows that the Veteran has significant functional impairment, both physically and mentally, which could reasonably interfere with his ability to keep track of the exact amount of his monthly compensation benefits.  

Furthermore, the Veteran, once he was made aware of VA's failure to act in 2008, once again, notified the RO of his marital status, and provided copies of the initial May 23, 2008 notice.  In essence, the Veteran had to notify the RO twice regarding his divorce from MAS before the RO acted to remove MAS from his award.  This is a mitigating circumstance which further supports the Veteran's assertion that he did not have actual knowledge of the fact that VA did not reduce his award at the time he provided notice to the RO of his divorce in May 2008.  

The factors weighing against a waiver of overpayment are not insignificant.  As noted, fault in part by the VA and the Veteran is shown in the creation of the debt.  The RO had constructive knowledge for over four years of the divorce between the Veteran and MAS, but failed to act on that information.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); cf. Massie v. Shinseki, 25 Vet. App. 123, 132, n.8 (2011), aff'd 724 F.3d 1325 (Fed. Cir. Jul 29, 2013).  Because of the RO's delay, the overpayment reached $7,647.00.    

As discussed above, the consequent administrative error on the RO's part cannot justify a finding that the debt was invalid because that fault was partially shared by the Veteran.  See Dent, 27 Vet. App. at 384.  However, the fault by the RO can be taken into consideration when determining whether to waive the debt.  See 38 C.F.R. § 1.965(a) (setting forth a list of factors to consider that are intended to be noninclusive).  Accordingly here, the four years it took the RO act on the Veteran's information to be of greater consequence than the Veteran's inaction.  Thus, the balance of the faults lies with the RO.  

Because the balance of faults lies with VA, recovering the debt in the amount of $7,647.00, would be against equity and good conscience.  Therefore, the debt is waived.  This represents a complete grant of the relief sought on appeal as to this issue.  



	(CONTINUED ON NEXT PAGE)






ORDER

The debt in the amount of $7,647.00 for overpayment of VA service-connected compensation dependent benefits is valid. 

Waiver of recovery of the overpayment of dependent benefits, in the amount of $7,647.00, is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


